Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 February 2022 has been entered.

Claims 1-237, 241, 267-270 and 273-279 were canceled. 
Claims 238-240, 242-266, 271-272 and 280 are pending and under consideration.

Withdrawn Rejections
Rejection of Claims 238-244, 254-256, 258-261, 271-272 and 280 under 35 U.S.C. 103 as being unpatentable over WO2012/143524A2 and Brinkmann et al (MAbs. 9(2): 182-212, 2017; IDS) is withdrawn.
Rejection of Claims 238-249, 254-256, 258-261, 271-272 and 280 under 35 U.S.C. 103 as being unpatentable over WO2012/143524A2 and Brinkmann et al (MAbs. 9(2): 182-212, 2017; IDS) as applied to claims 238-244, 254-256, 258-261, 271-272 and 280 above, and further in view of US patent No. 7435797 is withdrawn.
Rejection of Claims 238-244, 250, 254-256, 258-261, 271-272 and 280 under 35 U.S.C. 103 as being unpatentable over WO2012/143524A2 and Brinkmann et al (MAbs. 9(2): 182-212, 2017; IDS) as applied to claims 238-244, 254-256, 258-261, 271-272 and 280 above, and further in view of US patent No. 10000576 is withdrawn.
Rejection of Claims 238-244, 250-256, 258-261, 271-272 and 280 under 35 U.S.C. 103 as being unpatentable over WO2012/143524A2, Brinkmann et al (MAbs. 9(2): 182-212, 2017; IDS) and US patent No. 10000576 as applied to claims 238-244, 250, 254-256, 258-261, 271-272 and 280 above, and further in view of US patent No. 10561686 is withdrawn.
Rejection of Claims 238-244, 254-256, 258-264, 271-272 and 280 under 35 U.S.C. 103 as being unpatentable over WO2012/143524A2 and Brinkmann et al (MAbs. 9(2): 182-212, 2017; IDS) as applied to claims 238-244, 254-256, 258-261, 271-272 and 280 above, and further in view of US patent No. 10105391 is withdrawn.
Rejection of Claims 238-244, 254-256, 258-264, 266, 271-272 and 280 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2012/143524A2, Brinkmann et al (MAbs. 9(2): 182-212, 2017; IDS) and US patent No. 10105391 as applied to claims 238-244, 254-256, 258-264, 271-272 and 280 above, and further in view of US2020/0339686 is withdrawn.
Applicant amended claim 238 to recite specific binding affinity of anti-CD3 moiety and anti-HER2 moieties.  Applicant further provided arguments as follows. “When the Brinkmann reference is considered in its entirety, as is required, it does not provide a specific teaching or motivation to select any particular bispecific antibody format out of the many available options it discloses” (page 15, second paragraph).  “As stated in M.P.E.P. § 2144.05(III)(A), Applicants can rebut a prima facie case of obviousness by showing the criticality of the range.  …  In particular, as disclosed in the specification at Examples 2 and 3 and FIGS. 2-5, 1Fab-IgG bispecific antigen-binding molecules having two HER2-binding moieties with monovalent KD below 20 nM did not exhibit selectivity in targeted killing against high versus low HER2-expressing cells, while 1Fab-IgG bispecific antigen-binding molecules having two HER2-binding moieties with monovalent KD above 50 nM "practically abolished" killing activity” (page 16, last paragraph to page 17, second paragraph).  “Finally, in addition to the above, the non-obviousness of the present invention is also supported by the unexpected beneficial properties of the claimed 1Fab-IgG TDBs, which could in no way have been reasonably expected based on the prior art. As previously described, the claimed 1Fab-IgG bispecific antigen-binding molecules exhibit strong selectivity toward cells expressing high levels of HER2 (see the specification as filed, e.g., at page 51, lines 12-15)” (page 17, first paragraph).  “To reiterate, in vitro, this increased selectivity of the 1Fab-IgG bispecific antigen-binding molecules resulted in improved cell-killing ability: two separate 1Fab-IgG TDBs, each having monovalent KD to HER2 in the range of 20 nM to 50 nM and monovalent KD to CD3 in the range of 10 nM to 100 nM, induced killing of high HER2-expressing cells (SKBR3 cells) but did not kill low HER2-expressing cells (MCF7), even when the TDB was present at high concentrations. The inability to kill low HER2-expressing cells was also demonstrated on HER2-expressing human non-cancer cells (see the specification as filed, e.g., at page 115, Table 5). Remarkably, when the exemplary H91A HER2 arm was incorporated into an Ig-TDB format, the molecule triggered killing of low HER2-expressing cells, but when incorporated into a 1Fab-IgG TDB format, no killing activity was observed, even at higher TDB concentrations (see the specification as filed, e.g., at page 115, lines 16-24)” (page 18, first paragraph; also see Figure 13). 
Applicant's arguments are persuasive and therefore 103 rejections on the record have been withdrawn. 


Maintained / New Rejections Necessitated by Claim Amendments
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 238-240, 242-266, 271-272, and 280 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a written description rejection.

State of the Art
It is well established in the art that the formation of an intact antigen-binding site in an antibody usually requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs (or hypervariable regions), which provide structure of the antigen binding site and the majority of the contact residues for the binding of the antibody to its target epitope (Malia et al., Proteins 2016; 84;427-434; entire document, especially see Abstract).  Malia et al. cocrystallized anti-tau antibody AT8 Fab with a phosphorylated peptide and showed that the interaction interface involves all six CDRs.  
Examples of antigen binding domains comprising only a VH (or less commonly, a VL) that in turn comprise only three CDRs certainly do exist in the literature, but those antibodies generally comprise unique structures such as CDR1 and CDR3’s that are elongated in length and that are often disulfide linked such as in heavy chain antibodies (De Genst et al., Developmental and Comparative Immunology, 2006, 30:187-98; entire document, specifically note “1. Introduction” and figure 1 in particular).  Further, specific autonomous VH domains that can bind to antigens have also been described in the arts.  Ward et al. (Nature, 1989, 341:544-546) teaches that the complete VH domains of several antibodies maintained the ability, although with reduced affinity than the VH-VL, to bind to lysozyme even when they are not paired with the corresponding VL domains (page 545, left column, 2nd complete paragraph; Table 1).  Ward et al. also teaches that the autonomous VH domain lacks the binding cavity which is formed when paired with the VL domain (page 546, left column, lines 4-6).  Ward et al. further teaches that the VH domain alone is very sticky and contributes to non-specific binding (page 546, left column, last paragraph).  Barthelemy et al. (Journal of Biological Chemistry, 2008, 283:3639-3654) analyzed numerus autonomous VH domains that are isolated from a phage display screen that are conducive for producing single domain VH antibodies.  Barthelemy et al. showed that several changes in the key residues in the VH framework region that mediates binding with the VL domain are required for stabilization of the autonomous VH domain antibodies (abstract; figure 1A and table 1).  These findings further illustrates that residues in the VH framework region are required to stabilize a VH domain to form a functional antigen binding pocket and only some VH domains can function alone to bind to antigens.  Furthermore, due to their increase in nonspecific binding, autonomous VH domains have not been shown to be functional in vivo to treat diseases.
Crystallization analysis of different antibody structures when unbound and bound to an antigen shows that the antigen binding domain adopts different conformations when bound to an antigen (Choi et al., 2011, Molecular BioSystems, 2011, 7:3327-334; specifically page 3327, 1st and 2nd paragraphs in particular).  Furthermore, the VH-CDR3 domain is highly variable (Choi et al., page 3327, right column, 1st full paragraph).  Although greatly improved, a definitive computational methods to accurately predict the structure of the antigen binding site when only analyzing just the CDR3 sequence or an “equivalent therefore” remains to be established (Choi et al., see “abstract”).  Thus, a disclosure of a simple CDR3 sequence is not sufficient to determine the antigen binding domain of an antibody because the other CDR sequences provide structure to the antigen binding domain.  
Screening phage display libraries comprising human scFv have been used to isolate human antibodies that bind to a specific antigen.  Griffiths et al. (The EMBO Journal, 1993, 12:725-734) teaches screening a phage display library with 2.9X107 clones of human scFv to identify the scFv for binding to different antigens (entire document, specifically page 732, see “Selection of phage library” and “screening and sequencing of clones”).  One scFv is isolated to bind to MUC1, one scFv is isolated to bind to CEA, and seven different scFv’s are isolated from the library to bind to TNFα (entire document, specifically note Table I on page 726).  This highlights one cannot simply predict which of the scFv out of the 2.9X107 scFv clones would bind to the specific antigen.  Also, the phage library that is used for the screen can generate different antibodies.
Guide phage display screening of phages expressing 1.8X108 human scFv clones has been used to identify the five human CDR sequences that function with a heavy chain CDR3 sequence (Klimka et al., British Journal of Cancer, 2000, 83:252-260; page 252, left column).  By performing multiple rounds of phage display using complex random pairing of human heavy variable domain with CDR1 and CDR2 sequences with the mouse VH-CDR3 and the light variable region (which has 3 CDR sequences, thus 4 CDR sequences are used in the screen), Klimka et al. identified the human heavy chain CDR1 and CDR2 sequences that can function with the mouse VH-CDR3 and light chain sequences.  The identified heavy chain is then used to screen for a human light variable regions (entire document, page 259, left column, 1st full paragraph in particular).  Only through a complex screen as taught by Klimka et al. is a skilled artisan able to randomly identify the remaining CDR sequences.  Furthermore, similar to the phage display screening for antibodies described above, the CDR sequences that are identified to function with a particular VH-CDR3 sequence is dependent on the particular human antibody library that is used.  
Guide phage display screening of phages expressing Fab was performed to isolate a human antibody that displayed similar binding properties as the parental antibody in Beiboer et al. (Journal of Molecular Biology, 2000, 296:833-849).  In Beiboer et al, a disclosed variable heavy chain was mixed with a library of 108  light chain sequences and 2x107  light chain sequences to generate Fab libraries  (page 834, see “Humanization of the light chain”).  Following 4 rounds of high stringent antigen selection, seven light chains were obtained (Table 2).  The best binding light chain is then shuffled with a library of 1.2x107 human VH comprising the VH-CDR3 of the parent mouse antibody to obtain a Fab human antibody library (page 835, see “Humanization of the heavy chain”).  Following several rounds of screening, one high affinity human antibody that maintains the VH-CDR3 sequence of the original parent mouse antibody is obtained that displayed similar binding properties as the parent antibody (abstract; page 835-837, bridging paragraph).  Structural modeling of the parent mouse antibody with the selected human antibody showed that the selected human VL sequences are distinct from the parent mouse VL sequence, demonstrating that the VH plays a dominant role in antigen binding (page 834-839, right column, bridging paragraph).  Structural modeling further showed minimal structural conservation is observed in the CDRs of the human VH (which contains the same CDR3 sequence as the parent mouse antibody) with the parent mouse antibody (page 839, right column).  Beiboer et al. highlighted that maintaining the VH-CDR3 sequence in a guide phage display is sufficient to screen for a human antibody with similar binding properties as the parent antibody (page 841, left column).  The findings from Beiboer et al. highlighted that a skilled artisan cannot predict the structural features of the antibody that will be obtained from a phage display screen when starting with a partial sequence.  These findings showed that a skilled artisan cannot predict the structural features of the antibody that will be obtained from a phage display screen when starting with a partial sequence, and cannot even predict the minimal structural feature of the antibody that will be obtained with a partial disclosed antibody CDR sequence that will have specific binding properties.  

Claim Analysis
The instant claims are directed to a genus of a bispecific antigen-binding molecule comprising a monovalent arm and a bivalent arm, wherein: (a) the monovalent arm comprises a first antigen-binding moiety, wherein the C-terminus of the first antigen-binding moiety is fused to the N-terminus of a first Fc subunit; (b) the bivalent arm comprises a second antigen-binding moiety and a third antigen-binding moiety, wherein the C-terminus of the third antigen-binding moiety is fused to the N-terminus of the second antigen-binding moiety, and the C-terminus of the second antigen-binding moiety is fused to an N-terminus of a second Fc subunit; and (c) the first Fc subunit is associated with the second Fc subunit to form an Fc domain, wherein the first antigen-binding moiety is capable of specific binding to CD3, and the second antigen-binding moiety and the third antigen-binding moiety are each capable of specific binding to HER2, and wherein Kd of each of the second and third antigen binding moiety is from 20 nM to 50 nM as measured by surface plasmon resonance and Kd of the first antigen-binding moiety is from 10 nM to 100 nM as measured by surface plasmon resonance.
The instant specification disclosed only a few species of a bispecific antigen-binding molecule comprising a monovalent CD3 binding arm and a bivalent HER2 binding arm (1Fab-IgG TDB format comprising WT trastuzumab and mutant anti-HER2 (4D5) Fab, example 2-5, page 112-116 of instant specification).  In contrast, instant claim 238 encompasses numerous species of bispecific molecules comprising all the possible CD3 and HER2 binding Fab’s with specific Kd values.  Furthermore, instant claim 238 does not specify that first, second and third antigen-binding moieties are Fab molecules. While instant specification disclosed bispecific antigen-binding molecules comprising Fab molecules as first, second and third antigen-binding moieties, instant claim 238 encompasses bispecific molecules comprising any type of molecules as first, second and third antigen-binding moieties (e.g. Fab, scFv, VHH, or even any protein having affinity to CD3 or HER2).  Therefore, only a few species disclosed by the instant specification cannot be considered as a representative number of species falling within the scope of genus of bispecific molecules encompassed by instant claim 238. 
Figure 39 of instant specification disclosed experimentally determined Kd values of anti-HER2 Fab variants.  There is no definite correlation between Kd value and amino acid substitution (for example, introduction of N30S has no effect on Kd between wild type and N30S, but introduction of same N30S gave rise to 7.2-fold decrease between H91A and N30A/H91A). The Kd values must be determined experimentally. One of ordinary skill in the art would not be able to predict how much Kd value difference the given amino acid substitution will give rise to or which amino acid substitution the given Kd value corresponds to. In other words, there is no known or disclosed correlation between function and structure of anti-HER2 antibodies.  Therefore, one of ordinary skill in the art would not be able to envision the structure of anti-HER2 antibody only from the functional characteristics like the claim limitation “wherein the monovalent binding affinity (Kd) of each of the second antigen-binding moiety and the third antigen-binding moiety is from 20 nM to 50 nM” recited in instant claim 238. 
Figure 39 disclosed 22 variants of 4D5 anti-HER2 antibodies. Of these, four variants have a monovalent Kd from 20 nM to 50 nM range. Instant specification did not show that these four variants are only anti-HER2 variants which can have Kd from 20 nM to 50 nM. Theoretically, there might be numerous variants having different amino acid substitution which can have Kd value of 20 nM to 50 nM. Therefore, only four species variants of only one anti-HER2 antibody of 4D5 cannot be considered as a representative number of species falling within the scope of genus encompassed by broadly claimed claim 238.
A skilled artisan in the art would recognize that the specificity of an antibody is dependent upon six specific CDR sequences and different combinations of CDR sequences greatly alter antigen binding. 
Even though claim 249 recites specific sequences for all six CDRs, claim 249 encompasses the bispecific antigen binding molecule wherein specific sequences of only 3 CDRs for only VH or for only VL are defined due to the conjunction “or”. For example, subpart (a) of claim 249 encompasses the bispecific antigen binding molecule wherein VHB1 comprises HVR-H1-3 comprising the amino acid sequence of SEQ ID NO: 11, 19 and 20; and the VLB2 comprises HVR-L1-3 comprising the amino acid sequence of SEQ ID NO: 21, 22 and 26 because of “the VHB1 and/or the VHB2” and “the VLB1 and/or the VLB2”.  In this case, only 3 CDR sequences are defined for VHB1 but not for VLB1 of the second antigen binding moiety. Likewise, only 3 CDR sequences are defined for VLB2 but not for VHB2 of the third antigen binding moiety. This also applies to all other subparts of claim 249. In addition, claim 249 does not define six CDR sequences for anti-CD3 binding moiety. 
Claim 250 (a) recites “the VHB1 and/or the VHB2 comprises an amino acid sequence having at least 95% sequence identity to SEQ ID NO: 24 and the VLB1 and/or the VLB2 comprises an amino acid sequence having at least 95% sequence identity to SEQ ID NO: 27”. Therefore, claim 250 encompasses the bispecific antigen binding molecule wherein the sequence variation occurs in HVR-H1-3 or HVR-L1-3 in VH or VL because of claim limitation “at least 95% sequence identity”. In this case, specific sequences for all six CDRs required for the specific binding to antigen are not defined.  In addition, claim 250 encompasses the bispecific antigen binding molecule wherein specific sequences of only 3 CDRs for only VH or for only VL are defined due to the conjunction “or”. For example, subpart (a) of claim 250 encompasses the bispecific antigen binding molecule wherein the VHB1 comprises an amino acid sequence having at least 95% sequence identity to SEQ ID NO: 24, and the VLB2 comprises an amino acid sequence having at least 95% sequence identity to SEQ ID NO: 27 because of “the VHB1 and/or the VHB2” and “the VLB1 and/or the VLB2”.  In this case, only 3 CDR sequences are defined for VHB1 but not for VLB1 of the second antigen binding moiety. Likewise, only 3 CDR sequences are defined for VLB2 but not for VHB2 of the third antigen binding moiety. This also applies to all other subparts of claim 250.
Claim 251 defines six CDR sequences for anti-CD3 binding moiety but does not define six CDR sequences for anti-HER2 binding moieties.
Claims 252-253 and 265-266 encompass the bispecific antigen binding molecules wherein the sequence variation occurs in HVR-H1-3 or HVR-L1-3 because of claim limitation “at least 95% sequence identity”. In this case, specific sequences for all six CDRs required for the specific binding to antigen are not defined.
In addition, claim 266 recites specific sequences SEQ ID NO: 57, 61, 81, 83, 85 and 87 which are heavy chain sequences for bivalent arm. It does not recite specific sequences for light chain for bivalent arm. Therefore, claim 266 fails to recite specific sequences for all 6 CDRs for heavy chain and light chain required for specific binding to antigen. 
As discussed above, specific human antibodies can be isolated from phage display libraries.  However, without performing the complex random screens to isolate the antibodies, a skilled artisan cannot predict the specific antibody structure or sequence of the claimed antibody.  Because of the unpredictable nature of the art, the applicant has not shown they are in possession of the genus of antibodies that can function with only partial structures defined by instant claims (e.g., only 3 CDR sequences only for heavy chain without defining specific sequences for all six CDRs for heavy and light chain variable regions).  The variation encompassed by the present claims is large and the specification does not establish that the species described are representative of the claimed genus.  Neither does the disclosure provide sufficient evidence that the claimed structures provide a common structure sufficient to provide the claimed function(s).  
It is noted that, “[r]egardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to the subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods.”  University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1984 (CAFC 2004) (emphasis added).  In this case, a skilled artisan cannot visualize the genus of antibodies that would bind to CD3 and HER2 by the disclosure of a partial antibody sequence (e.g., only 3 CDR sequences only for VH or VL) as the instant claim broadly claimed.
Taken together, while instant specification showed that Applicant was in possession of a few species of bispecific antibodies comprising variants of only one anti-HER2 antibody of 4D5, the instant specification did not show that Applicant was in possession of genus of bispecific molecules as broadly claimed in instant claims. 
The disclosure therefore does not show that applicant was in possession of the necessary common attributes or features possessed by the members of the claimed genus.  Accordingly, the skilled artisan would not recognize that applicants were in possession of the invention as broadly claimed at the time the application was filed.

           Response to Arguments
In the response filed on 18 February 2022, Applicant argued, “A written description of these claims is provided by the specification. Examples 2 and 9 of the specification as filed, including Tables 4, 9, and 10 and FIG. 39, disclose an extensive screen of the monovalent binding of 22 variants of the 4D5 HER2 antibody. Of these, four variants were observed to have a monovalent KD within the 20 nM to 50 nM range. The specification as filed further discloses four 1 Fab-IgG TDBs having a low affinity CD3-binding moiety with a monovalent KD between 10 nM and 100 nM and two HER2-binding moieties with monovalent KD between 20 nM and 50 nM. See specification as filed, e.g., from page 18, line 35, to page 20, line 18, and from page 21, line 11, to page 22, line 37.  
Further, the specification discloses the preparation of 1Fab-IgG TDB format antibodies having a variety of binding affinities for CD3 and HER2, as well as methods for quantifying the monovalent binding affinity of a binding moiety (see Examples 1 and 2 and pages 85-86 and 88-90 of the specification as filed). Applicant submits that a skilled artisan would recognize that, at the time of filing, Applicant was in possession of HER2-binding and CD3-binding Fabs having a monovalent KD within the respective recited ranges. The specification as filed clearly discloses that the recited KD ranges can be readily measured by surface plasmon resonance (see specification as filed, e.g., at page 112, 11-27). Additional antibodies having the features required by the claims were therefore accessible to the skilled artisan in view of the knowledge in the art and the description in the specification” (page 12, last paragraph through page 13, first paragraph).
Applicant's arguments have been fully considered but they are not persuasive. Species antibodies with 1Fab-IgG TDB format disclosed by instant specification are variants of only one anti-HER2 antibody of 4D5 and a 40G5c anti-Cd3 antibody. Instant specification did not disclose species antibodies from other anti-HER2 antibodies or other anti-CD3 antibodies with the recited affinities.  Antibody affinity is dependent on the structure of the binding domain and the CDRs in the binding domain, and because naturally occurring antibodies result from genetic recombination and somatic hypermutation the structure of antibodies that bind antigen with an given affinity is unpredictable. The art discloses that the Her2 antigen is well-known and that there are multiple other antibodies that are known or could be made that bind Her2, and this is also the case for CD3, which may or may not have the recited affinities.  In this case, the claims recite specific monovalent binding affinities that the binding moiety must have, but one of skill in the art could not immediately envision, recognize or predict the structure of other antibodies in the genera of antibodies that bind these antigens with these affinities. Therefore, the disclosed species cannot be considered as a representative number of species falling within the scope of genera broadly claimed by instant claims. 

 Conclusion
No claim is allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEOM-GIL CHEONG whose telephone number is (571)272-6251. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHEOM-GIL CHEONG/Examiner, Art Unit 1643       

/Brad Duffy/Primary Examiner, Art Unit 1643